DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the patent application filed on September 25, 2019.  
Claims 1-20 are currently pending and have been examined.
This action is made Non-FINAL.
The examiner would like to note that this application is now being handled by examiner Christine Huynh.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “navigation system” in claims 14-15.
Claims 14-15 recites “navigation system” which is a generic placeholder, “configured to navigate a vehicle” is the functional language, and no structural modifier is stated in the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. These claims recite an “navigation system”, but the specification fails to describe the claimed invention in sufficient detail to establish that the inventor or joint inventor(s) had possession of the claimed invention as of the application's filing date.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims 14-20 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed September 25, 2019. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant used a generic placeholder term “navigation system” and this statement indicates that the invention is different from what is defined in the claim(s) because the specification fails to describe the claimed invention in sufficient detail to establish that the inventor or joint inventor(s) had possession of the claimed invention as of the application's filing date.
Claim limitation “navigation system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is insufficient disclosure of the corresponding structure as the disclosure is devoid of any structure that performs the functions of the "navigation system". Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nicolaescu (US 20190391243 A1).
Regarding claims 1-6 and 8-13: 
With respect to claims 1 and 8, Nicolaescu teaches: 
directing a first transmitted light beam from a first photonic chip (“An optical signal generation module produces laser light with defined spectral and power characteristics. The light can be transmitted via optical fiber to an optical signal processing module, which in an example includes a photonic integrated circuit ( PIC ) (e.g. detection module 1) which performs a plurality of passive and active optical functions to create one or multiple signals with tailored amplitude, phase and spectral characteristics” [0009]) over a first field of view via a mirror; (“The plurality of optical signals processed by the optical signal processing module are sent via optical fiber to beam steering units, i.e., micro-electrical-mechanical system (MEMS), distributed around the vehicle. The steering units direct the plurality of optical beams towards targets” [0009])
directing a second transmitted light beam from a second photonic chip over a second field of view (“An optical signal generation module produces laser light with defined spectral and power characteristics. The light can be transmitted via optical fiber to an optical signal processing module, which in an example includes a photonic integrated circuit ( PIC ) (e.g. detection module 2) which performs a plurality of passive and active optical functions to create one or multiple signals with tailored amplitude, phase and spectral characteristics” [0009]) via the mirror, (“The plurality of optical signals processed by the optical signal processing module are sent via optical fiber to beam steering units, i.e., micro-electrical-mechanical system (MEMS), distributed around the vehicle. The steering units direct the plurality of optical beams towards targets. Each beam steering unit controls the horizontal and vertical angle of the outgoing optical signal” [0009]) wherein the object is in at least one of the first field of view and the second field of view; As shown in FIG. 2, the object, e.g., a tree, is in at least one of the first and second field of view.
determining a parameter of the object from at least one of a first reflection related to the first transmitted light beam from the first field of view and a second reflection related to the second transmitted light beam from the second field of view; (“The return optical signal can be detected by a receiver PIC including an array of sensors and using a coherent detection technique. The optical signal converted into an electrical signal by the array of sensors can be processed by the electronic signal processing unit and information about the location and speed of the targets can be quantified” [0009] where the location and speed of the target are the parameters)

With respect to claims 2 and 9, Nicolaescu, as shown in the rejection above, discloses the limitations of claims 1 and 8. 
Nicolaescu teaches the photonic LIDAR system of claims 1 and 8. Nicolaescu further teaches: 
receiving the first reflection at the first photonic chip via the mirror; (“The light can be transmitted via optical fiber to an optical signal processing module 102, which in an example includes a photonic integrated circuit (PIC)” [0096], “The collimator 404 collimates the light coming out of the fiber 403, sends it to a fixed mirror 405 where it can be reflected to MEMS mirror 406.” [0108]) 
receiving the second reflection at the second photonic chip via the mirror; (“The light can be transmitted via optical fiber to an optical signal processing module 102, which in an example includes a photonic integrated circuit (PIC)” [0096], “The collimator 404 collimates the light coming out of the fiber 403, sends it to a fixed mirror 405 where it can be reflected to MEMS mirror 406.” [0108], “One or multiple beam steering units may be used in a system, each corresponding to one channel. Different examples having a number of units and therefore a number of channels from 1 to 10 may be used to achieve a desired level of coverage for all areas around the vehicle.” [0200], which shows that the system uses multiple photonic chips and beams in its system) 

With respect to claims 3 and 10, Nicolaescu, as shown in the rejection above, discloses the limitations of claims 1 and 8. 
Nicolaescu teaches the photonic LIDAR system of claims 1 and 8. Nicolaescu further teaches oscillating the mirror to scan the first transmitted light beam across the first field of view and the second transmitted light beam across the second field of view; (“The semiconductor photonic circuit can also include a micro electro mechanical (MEMS) mirror or a galvo mirror that can be configured to scan the light beam collimated by the refractive element. A receiver block of M pixels can be configured to receive local oscillator light correlated with the MEMS or galvo mirror steering mechanism, such as to provide the local oscillator to a grating coupler receiving the free space light beam from the target region.” [0022], “The signal reflected from mirror 1402 can be directed to the MEMS mirror 1403. The first optical signal reflected by MEMS mirror 1403 can be directed towards the target. The mirror executes a rastering or Lissajous pattern to cover the desired field of view” [0136]) 

With respect to claims 4 and 11, Nicolaescu, as shown in the rejection above, discloses the limitations of claims 1 and 8. 
Nicolaescu teaches the photonic LIDAR system of claims 1 and 8. Nicolaescu further teaches rotating the mirror with respect to two axes; (“The probe signal can be collected through star coupler 2607 and coupled out of the chip through the grating 2608 and directed towards a lens for collimation and then to a 2-axis steering mirror for steering or additional lens for tailoring field of view for flash/entire scene illumination” [0152]) 

With respect to claims 5 and 12, Nicolaescu, as shown in the rejection above, discloses the limitations of claims 1 and 8. 
Nicolaescu teaches the photonic LIDAR system of claims 1 and 8. Nicolaescu further teaches wherein the first transmitted light beam is incident at the mirror at a first angle of incidence and the second transmitted light beam is incident at the mirror at a second angle of incidence; (“A grating period, duty cycle, or two-dimensional topology of the plurality of grating couplers can vary with position on the photonic circuit, such as to accommodate different angles of incidence of received free space light” [0014], “by adjusting the amplitude and phase of the optical signal emitted by each antenna in the array, the optical signal characteristics in the far field are adjusted in real time including angle with respect to the normal to the array, divergence of the beam, and shape of the beam cross section at the point of incidence on the target.” [0225]) 

With respect to claims 6 and 13, Nicolaescu, as shown in the rejection above, discloses the limitations of claims 1 and 8. 
Nicolaescu teaches the photonic LIDAR system of claims 1 and 8. Nicolaescu further teaches wherein the first field of view is distinct from the second field of view; (“The first optical signal reflected by MEMS mirror 1403 can be directed towards the target. The mirror executes a rastering or Lissajous pattern to cover the desired field of view.” [0136]) As shown in FIG. 2, there are N amount of MEMS beams, which would all cover distinct fields of view. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 7 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicolaescu (US 20190391243 A1) in view of Shin et al. (US 20180052378 A1).
Regarding claims 7 and 14-20: 
With respect to claims 7 and 14, Nicolaescu, as shown in the rejection above, discloses the limitations of claims 1 and 8. 
Nicolaescu teaches the photonic LIDAR system of claims 1 and 8. Nicolaescu does not teach but Shin teaches navigating a vehicle with respect to the object based on the parameter of the object; (“the vehicle 3000 may be configured to be driven (“navigated”) through an environment based on generation of data by one or more LiDAR systems 2000 included in the vehicle 3000. Such navigation may include the vehicle 3000 being configured to navigate through an environment, in relation to an object located in the environment, based on data generated by the LiDAR system as a result of the LiDAR system emitting a laser beam into the environment and detecting the object in the environment, where the LiDAR system may detect the object based on detecting a reflection and/or scattering of the emitted laser beam off of the object.” [0109]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Nicolaescu photonic LIDAR system with Shin’s LIDAR and vehicle system for (“improved reliability, reduced cost, and reduced space requirements within the vehicle 300 to incorporate the LiDAR system that may enable environment monitoring to further enable autonomous navigation through the environment.” See Shin [0110]). 

With respect to claim 15, Nicolaescu teaches: 
a first photonic chip configured to generate a first transmitted light beam; (“An optical signal generation module produces laser light with defined spectral and power characteristics. The light can be transmitted via optical fiber to an optical signal processing module, which in an example includes a photonic integrated circuit ( PIC ) (e.g. detection module 1) which performs a plurality of passive and active optical functions to create one or multiple signals with tailored amplitude, phase and spectral characteristics” [0009])
a second photonic chip configured to generate a second transmitted light beam; (“An optical signal generation module produces laser light with defined spectral and power characteristics. The light can be transmitted via optical fiber to an optical signal processing module, which in an example includes a photonic integrated circuit ( PIC ) (e.g. detection module 2) which performs a plurality of passive and active optical functions to create one or multiple signals with tailored amplitude, phase and spectral characteristics” [0009])
a mirror configured to receive the first transmitted light beam and the second transmitted light beam and to direct the first transmitted light beam over a first field of view and the second transmitted light beam over a second field of view, wherein an object is in at least one of the first field of view and the second field of view; (“The plurality of optical signals processed by the optical signal processing module are sent via optical fiber to beam steering units, i.e., micro-electrical-mechanical system (MEMS), distributed around the vehicle. The steering units direct the plurality of optical beams towards targets” [0009]), As shown in FIG. 2, the object, e.g., a tree, is in at least one of the first and second field of view.
a processor configured to determine a parameter of the object from at least one of a first reflection related to the first transmitted light beam from the first field of view and a second reflection related to the second transmitted light beam from the second field of view; (“The return optical signal can be detected by a receiver PIC including an array of sensors and using a coherent detection technique. The optical signal converted into an electrical signal by the array of sensors can be processed by the electronic signal processing unit and information about the location and speed of the targets can be quantified” [0009] where the location and speed of the target are the parameters)
Nicolaescu does not teach, but Shin teaches: 
a navigation system configured to navigate the vehicle with respect to the object based on the parameter of the object; (“the vehicle 3000 may be configured to be driven (“navigated”) through an environment based on generation of data by one or more LiDAR systems 2000 included in the vehicle 3000. Such navigation may include the vehicle 3000 being configured to navigate through an environment, in relation to an object located in the environment, based on data generated by the LiDAR system as a result of the LiDAR system emitting a laser beam into the environment and detecting the object in the environment, where the LiDAR system may detect the object based on detecting a reflection and/or scattering of the emitted laser beam off of the object.” [0109]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Nicolaescu photonic LIDAR system with Shin’s LIDAR and vehicle system for (“improved reliability, reduced cost, and reduced space requirements within the vehicle 300 to incorporate the LiDAR system that may enable environment monitoring to further enable autonomous navigation through the environment.” See Shin [0110]). 

With respect to claim 16, Nicolaescu in combination with Shin, as shown in the rejection above, discloses the limitations of claim 15. 
Nicolaescu and Shin teaches the photonic LIDAR system of claim 15. Nicolaescu further teaches the mirror directs the first reflection to the first photonic chip and the second reflection to the second photonic chip; (“The light can be transmitted via optical fiber to an optical signal processing module 102, which in an example includes a photonic integrated circuit (PIC)” [0096], “The collimator 404 collimates the light coming out of the fiber 403, sends it to a fixed mirror 405 where it can be reflected to MEMS mirror 406.” [0108], “One or multiple beam steering units may be used in a system, each corresponding to one channel. Different examples having a number of units and therefore a number of channels from 1 to 10 may be used to achieve a desired level of coverage for all areas around the vehicle.” [0200], which shows that the system uses multiple photonic chips and beams in its system) 

With respect to claim 17, Nicolaescu in combination with Shin, as shown in the rejection above, discloses the limitations of claim 15. 
Nicolaescu and Shin teaches the photonic LIDAR system of claim 15. Nicolaescu further teaches the mirror is configured to oscillate to scan the first transmitted light beam across the first field of view and the second transmitted light beam across the second field of view; (“The semiconductor photonic circuit can also include a micro electro mechanical (MEMS) mirror or a galvo mirror that can be configured to scan the light beam collimated by the refractive element. A receiver block of M pixels can be configured to receive local oscillator light correlated with the MEMS or galvo mirror steering mechanism, such as to provide the local oscillator to a grating coupler receiving the free space light beam from the target region.” [0022], “The signal reflected from mirror 1402 can be directed to the MEMS mirror 1403. The first optical signal reflected by MEMS mirror 1403 can be directed towards the target. The mirror executes a rastering or Lissajous pattern to cover the desired field of view” [0136])

With respect to claim 18, Nicolaescu in combination with Shin, as shown in the rejection above, discloses the limitations of claim 15. 
Nicolaescu and Shin teaches the photonic LIDAR system of claim 15. Nicolaescu further teaches the mirror is a component of a microelectromechanical (MEMS) scanner and is rotatable with respect to two axes; (“The probe signal can be collected through star coupler 2607 and coupled out of the chip through the grating 2608 and directed towards a lens for collimation and then to a 2-axis steering mirror for steering or additional lens for tailoring field of view for flash/entire scene illumination” [0152])

With respect to claim 19, Nicolaescu in combination with Shin, as shown in the rejection above, discloses the limitations of claim 15. 
Nicolaescu and Shin teaches the photonic LIDAR system of claim 15. Nicolaescu further teaches the first transmitted light beam is incident at the mirror at a first angle of incidence and the second transmitted light beam is incident at the mirror at a second angle of incidence; (“A grating period, duty cycle, or two-dimensional topology of the plurality of grating couplers can vary with position on the photonic circuit, such as to accommodate different angles of incidence of received free space light” [0014], “by adjusting the amplitude and phase of the optical signal emitted by each antenna in the array, the optical signal characteristics in the far field are adjusted in real time including angle with respect to the normal to the array, divergence of the beam, and shape of the beam cross section at the point of incidence on the target.” [0225])

With respect to claim 20, Nicolaescu in combination with Shin, as shown in the rejection above, discloses the limitations of claim 15. 
Nicolaescu and Shin teaches the photonic LIDAR system of claim 15. Nicolaescu further teaches the first field of view is distinct from the second field of view; (“The first optical signal reflected by MEMS mirror 1403 can be directed towards the target. The mirror executes a rastering or Lissajous pattern to cover the desired field of view.” [0136]) As shown in FIG. 2, there are N amount of MEMS beams, which would all cover distinct fields of view.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants disclosure. 
Eldada (US 9753351 B2) is pertinent because “The schematic diagram of FIG. 9 comprises a plurality of the photonic integrated circuit (PIC) depicted in FIG. 7 with the laser being shared between the two PICs. Alternatively, each PIC could be supplied with a separate laser.” which pertains to a LIDAR system using two photonic chips and two light beams.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662